DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to decompression of video image data based on reference picture resampling and adaptive resolution changes.
With regards to claim 1, Huang (US 2010/0150231) discloses a method of decoding an encoded video bitstream using at least one processor (paragraph 46, fig.7), the method comprising: 
obtaining a coded picture from the encoded video bitstream (paragraph 46); 
obtaining from the encoded video bitstream a first flag indicating whether reference picture resampling is enabled (paragraph 52); 
while the encoded bitstream is decoded, the reference picture resampling is performed (paragraph 78). 
Stessen (US 2004/0130664) discloses a method of decoding an encoded bitstream video bitstream using at least one processor (paragraph 46, fig.7), the method comprising:
obtaining a coded picture from the encoded video bitstream (paragraph 30);
decoding the coded picture to generate a decoded picture (paragraph 30, element 222);
resampling the decoded picture (paragraph 30, element 224).
The prior art, either singularly or in combination, does not disclose the limitation “…obtaining a syntax element indicating a reference picture resampling mode; determining whether a resolution of the coded picture is different from a resolution of a reference picture for decoding the coded picture; and based on determining that the resolution of the coded picture is different from the resolution of the reference picture, decoding the coded picture according to the reference picture resampling mode to obtain a decoded picture” of claim 1.  

With regards to claim 10, Huang (US 2010/0150231) discloses a device for decoding an encoded video bitstream (paragraph 46, fig.7), the device comprising: 
at least one memory configured to store program code (paragraph 78); and 
at least one processor configured to read the program code and operate as instructed by the program code (paragraph 78), the program code including: 
first obtaining code configured to cause the at least one processor to obtain a coded picture from the encoded video bitstream (paragraph 46); 
second obtaining code configured to cause the at least one processor to obtain, from the encoded video bitstream, a first flag indicating whether reference picture resampling is enabled (paragraph 52); 
while the encoded bitstream is decoded, the reference picture resampling is performed (paragraph 78). 
Stessen (US 2004/0130664) discloses a television receiver with a method for decoding an encoded video bitstream using at least one processor (paragraph 30, fig.2), the method comprising:
obtaining a coded picture from the encoded video bitstream (paragraph 30);
decoding the coded picture to generate a decoded picture (paragraph 30, element 222);
resampling the decoded picture (paragraph 30, element 224).
The prior art, either singularly or in combination, does not disclose the limitation “…third obtaining code configured to cause the at least one processor to, based on the first flag indicating that the reference picture resampling is enabled, obtain a syntax element indicating a reference picture resampling mode; determining code configured to cause the at least one processor to determine whether a resolution of the coded picture is different from a resolution of a reference picture for decoding the coded picture; and decoding code configured to cause the at least one processor to, based on the resolution of the coded picture being different from the resolution of the reference picture, decode the coded picture according to the reference picture resampling mode to obtain a decoded picture” of claim 10.  

With regards to claim 19, Huang (US 2010/0150231) discloses a non-transitory computer-readable medium storing instructions (paragraph 78), the instructions comprising: 
one or more instructions that, when executed by one or more processors of a device for decoding an encoded video bitstream (paragraph 46, fig.7), cause the one or more processors to: 
obtain a coded picture from the encoded video bitstream (paragraph 46); 
obtain from the encoded video bitstream a first flag indicating whether reference picture resampling is enabled (paragraph 52); 
while the encoded bitstream is decoded, the reference picture resampling is performed (paragraph 78). 
Stessen (US 2004/0130664) discloses a television receiver with a method for decoding an encoded video bitstream using at least one processor (paragraph 30, fig.2), the method comprising:
obtaining a coded picture from the encoded video bitstream (paragraph 30);
decoding the coded picture to generate a decoded picture (paragraph 30, element 222);
resampling the decoded picture (paragraph 30, element 224).
The prior art, either singularly or in combination, does not disclose the limitation “…based on the first flag indicating that the reference picture resampling is enabled, obtain a syntax element indicating a reference picture resampling mode; determine whether a resolution of the coded picture is different from a resolution of a reference picture for decoding the coded picture; and based on the resolution of the coded picture being different from the resolution of the reference picture, decode the coded picture according to the reference picture resampling mode to obtain a decoded picture” of claim 19.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488